Case: 17-50080    Document: 00514081812         Page: 1   Date Filed: 07/20/2017




        IN THE UNITED STATES COURT OF APPEALS
                 FOR THE FIFTH CIRCUIT    United States Court of Appeals
                                                                            Fif h Circuit

                                 No. 17-50080                              FILED
                               Summary Calendar                          July 20, 2017
                                                                        Lyle W. Cayce
                                                                             Clerk

UNITED STATES OF AMERICA, EX REL, JAMES BROOKS,

                                             Plaintiff-Appellant
v.

JEFFERY ORMSBY; 30 JOHN/JANE DOES,

                                             Defendants-Appellees



                 Appeal from the United States District Court
                      for the Western District of Texas


Before WIENER, DENNIS, and SOUTHWICK, Circuit Judges.
WIENER, Circuit Judge.
      Plaintiff-Appellant, James Brooks, a non-lawyer proceeding pro se, filed
this False Claims Act suit against Defendants-Appellees, in his capacity of
relator for the United States. The United States declined to intervene as a
“party,” leaving it as “a real party in interest.”
      The district court dismissed this action without prejudice after giving
Brooks, a federal prisoner, time to obtain representation by a duly licensed and
qualified attorney to prosecute this case. The court did so because, even though
Brooks could represent himself pro se, he could not do so for the benefit of the
United States, a non-party for whom he is merely the relator.
      Brooks asserts on appeal, as he did in the district court, that he is
entitled to bring this qui tam action as relator of the United States and to do
    Case: 17-50080     Document: 00514081812     Page: 2   Date Filed: 07/20/2017



                                  No. 17-50080
so pro se, just as he could any other action on his own behalf. Brooks relies
primarily on U.S. ex rel, Eisenstein v. New York, 556 U.S. 298 (2009).
      We have carefully considered the positions of the parties as set forth in
their appellate briefs and their record excerpts, including the district court’s
orders of October 6 and November 14, 2016, and January 6, 2017, and we are
convinced beyond cavil that the district court got it right. As this is a matter
of first impression in this court, we echo the holding of the district court that,
regardless of the right of anyone to represent himself pro se, he is not
representing himself when he brings an action solely as relator for another
non-intervening party, including the United States, and therefore cannot do so
pro se. The January 6, 2017 Order of the district court dismissing this action
for failure properly to prosecute it and to comply with the orders of that court
− principally its order to obtain representation by a licensed attorney
authorized to represent the United States as a true party in interest in this
lawsuit − is, in all respects,
AFFIRMED.




                                        2